Name: 81/805/EEC: Commission Decision of 17 July 1981 authorizing the French Republic not to apply Community treatment to radio receivers, whether or not incorporating sound recorders or reproducers, originating in Taiwan, Hong Kong and Japan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-22

 Avis juridique important|31981D080581/805/EEC: Commission Decision of 17 July 1981 authorizing the French Republic not to apply Community treatment to radio receivers, whether or not incorporating sound recorders or reproducers, originating in Taiwan, Hong Kong and Japan (Only the French text is authentic) Official Journal L 301 , 22/10/1981 P. 0031****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 17 JULY 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS , ORIGINATING IN TAIWAN , HONG KONG AND JAPAN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/805/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 7 JULY 1981 , REQUESTS WERE MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS , FALLING WITHIN SUBHEADING 85.15 A EX III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN , HONG KONG AND JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN , HONG KONG AND JAPAN IS SUBJECT TO ANNUAL QUOTAS WHICH ARE ALREADY WHOLLY TAKEN UP ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT , SINCE 1 JANUARY 1981 , FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , AMOUNTING TO FF 2 000 000 ORIGINATING IN TAIWAN AND 250 084 PIECES ORIGINATING IN THE OTHER THIRD COUNTRIES IN QUESTION , THAT IS 73 096 PIECES IN HONG KONG AND 176 988 PIECES IN JAPAN ; WHEREAS , ACCORDING TO THE INFORMATION RECEIVED BY THE COMMISSION , TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM FF 683 MILLION IN 1978 TO FF 971 MILLION IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 33 % IN 1978 TO 56 % IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN THE THIRD COUNTRIES CONCERNED ARE APPROXIMATELY 30 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS , IN FRANCE , CONSUMPTION OF THE LIKE PRODUCTS HAS DECREASED FROM FF 2 100 MILLION IN 1978 TO FF 1 170 MILLION IN 1980 ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM FF 738 MILLION IN 1978 TO FF 587 MILLION IN 1980 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 19 % IN 1978 TO 13 % IN 1980 ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING FF 24 669 000 AND 198 180 PIECES ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUESTS ; WHEREAS FURTHER IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN , HONG KONG AND JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 30 JUNE 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VALUE CORRESPONDING TO 20 % OF THE RESPECTIVE QUOTAS . THIS AMOUNT SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 85.15 A EX III // RADIO RECEIVERS , WHETHER OR NOT INCORPORATING SOUND RECORDERS OR REPRODUCERS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN THE ABOVEMENTIONED THIRD COUNTRIES OR UNTIL 31 DECEMBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 JULY 1981 . FOR THE COMMISSION A . GIOLITTI MEMBER OF THE COMMISSION